[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de APPELLEE'S MOTION FOR ARTICULATION (#144)
The defendant appellee has moved for her articulation of the court's memorandum of decision dated July 12, 1999.
The motion characterizes the items sought to be articulated as "overlooked", a conclusion of counsel which is disputed by the court. It is noted that no motion to reargue was filed. A hearing thereon would have given counsel and the court the opportunity to dispel the current accusation that the court "overlooked" anything. An articulation cannot be the basis for the court to change a prior decision, Walshon v. Walshon, 42 Conn App. 651, at 655-56 (1996), cited in Kelly v. Kelly, 54 Conn. App. 50 at 56 (1999).
To answer the first item regarding counsel fees, no order was entered. The court is not aware of any obligation to respond to each proposed order of each party.
The same answer is given to item (b).
As to the final item the court stated that it had "reviewed the testimony evaluated the witnesses and documents in evidence . . ."
HARRIGAN, J.